DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 9-10, 12-14 objected to because of the following informalities:    
The “,” should be replaced with “;” in claims 1, 9-10, 12-14.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The Broadest Reasonable interpretation of “computer program product” includes a  pure software implementation.  Software is not “patent eligible subject matter”.  The Examiner recommends "A non-transitory computer readable medium ..."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “11. The medical image data processing system of claim 10, wherein the received reference medical image data is comprised by a plurality of sets of medical reference image data of a plurality of exemplary anatomical structures which are received, wherein a segmentation is generated for each of the sets of medical reference image data, wherein the resulting segmentations are converted to exemplary surface mesh representations of the exemplary anatomical structures and wherein the reference surface mesh representation is generated averaging over the exemplary surface mesh representations.”
	This limitation is unclear. It is unclear how a singular medical image data can be comprised of a plurality of image data. Does applicant mean that the singular image data is generated from a plurality of image data? Or does applicant mean the medical image data comprises a plurality of anatomical structures. For example a full body scan which she would comprise image data of a brain, heart, liver etc..
	Additionally “the exemplary surface mesh representations” is not clear. Is applicant averaging different anatomical structures? For example is applicant averaging a brain, of heart and liver together?
If applicant is averaging a plurality of individual’s specific organ (such as brain) to determine a reference atlas, this is notoriously well known. If the claim is attempting to claim something else please explain. Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lombaert (“Fast Brain Matching with Spectral Correspondence”).

Lombaert  discloses 1. A medical image data processing system for image segmentation, the medical image data processing system comprising a memory storing machine executable instructions and a reference surface mesh representation of an anatomical reference structure, a processor for controlling the medical image data processing system, wherein execution of the machine executable instructions by the processor causes the processor to control the image data processing system to: 
receive medical image data,  (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”)
generate a segmentation of an anatomical structure of interest comprised by the medical image data, convert the segmentation to a surface mesh representation of the anatomical structure of interest, (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”, where Freesurfer implicitly does segmentation (see https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferAnalysisPipelineOverview))
compare the surface mesh representation with the reference surface mesh representation of the anatomical reference structure using spectral matching, wherein one or more spectral embeddings of the two meshes are matched, (Lombaert, pg. 8, “For our experiment, we match one brain hemisphere with a deformed version of itself.”;abstract, “Here we propose an approach based on spectral correspondence, where spectra of graphs derived from the surface model meshes are matched. Cerebral cortex matching problems can thus benefit from the tremendous speed advantage of spectral methods, which are able to calculate a cortex matching in seconds rather than hours.”; see also pg. 4-8)
providing an area of topological mismatch of the surface mesh representation with the reference surface mesh representation. (Lombaert, see fig. 4-5, “Fig. 5. In green, the areas where the projected sulcal regions of two cortices overlap, and in red the projection mismatches.”)

Lombaert  discloses 2. A medical image data processing system of claim 1, wherein the area of topological mismatch is determined based on one or more of the matched spectral embeddings. (Lombaert, see fig. 4-5, “Fig. 5. In green, the areas where the projected sulcal regions of two cortices overlap, and in red the projection mismatches.”)

Lombaert  discloses 3. The medical image data processing system of claim 1, wherein the received medical image data is three-dimensional medical image data and wherein the segmentation is a volumetric voxel-by-voxel-segmentation. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”; where Freesurfer implicitly does segmentation voxel by voxel (see https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferAnalysisPipelineOverview), “labeling a data set” sesction)

Lombaert  discloses 4. The medical image data processing system of claim 1, wherein the providing of areas of topological mismatch comprises at least one of the following: identifying a missing structural section of the surface mesh representation with respect to the reference surface mesh representation and identifying an additional structural section of the surface mesh representation with respect to the reference surface mesh representation. (Lombaert, see fig. 4-5, “Fig. 5. In green, the areas where the projected sulcal regions of two cortices overlap, and in red the projection mismatches.”)

Lombaert  discloses 6. The medical image data processing system of claim 1, wherein the execution of the machine executable instructions further causes the processor to determine a quality metric of the segmentation based on the comparison. (Lombaert, Fig. 4c, error map)

Lombaert  discloses 7. The medical image data processing system of claim 1, wherein the receiving of the medical image data comprises: sending a request for the respective medical image data to a database comprising the medical image data, wherein in response to the request the requested medical image data is received from the database. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”, where receiving data requires access to a database)

Lombaert  discloses 8. The medical image data processing system of claim 1, wherein the medical image data comprises at least one of the following: magnetic resonance image data, pseudo computer tomography image data and computer tomography image data. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”,)

Lombaert  discloses 9. The medical image data processing system of claim 8, wherein the medical image data processing system further comprises a magnetic resonance imaging system and wherein the magnetic resonance imaging system comprises: a main magnet for generating a main magnetic field within an imaging zone, a magnetic field gradient system for generating a spatially dependent gradient magnetic field within the imaging zone, a radio-frequency antenna system configured for acquiring magnetic resonance data from the imaging zone, wherein the memory further stores pulse sequence commands, wherein the pulse sequence commands are configured for controlling the magnetic resonance imaging system to acquire the magnetic resonance data from the imaging zone, wherein the receiving of the medical image data comprises the execution of the machine executable instructions using the pulse sequence commands and acquire the medical image data in form of magnetic resonance image data from the imaging zone by the radio-frequency antenna system. (Lombaert, pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”,this claim appears to be nothing more  than a standard MRI machine)

Lombaert  discloses 10. The medical image data processing system of claim 1, wherein the anatomical reference structure is an exemplary anatomical structure and the execution of the machine executable instructions further causes the processor to generate the reference surface mesh representation, wherein the generating comprises: receiving reference medical image data of the exemplary anatomical structure, generate a segmentation of the exemplary anatomical structure, convert the segmentation to the reference surface mesh representation of the exemplary anatomical structure. (Lombaert, pg. 8, “For our experiment, we match one brain hemisphere with a deformed version of itself.”, where the reference is determined using “pg. 6, Results, “. For this comparison we used 24 cerebral hemispheres from 12 subjects, and based our comparison on 288 matches using different combinations of additional information. Each brain surface mesh has been extracted using FreeSurfer from T1- weighted magnetic resonance images.”, where Freesurfer implicitly does segmentation (see https://surfer.nmr.mgh.harvard.edu/fswiki/FreeSurferAnalysisPipelineOverview)”)

	Claim 12 and 14 are rejected under similar grounds as claim 1.
	Claim 13 are rejected under similar grounds as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in wh1` ich the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lombaert.

Lombaert  discloses 5. The medical image data processing system of claim 4, wherein the providing of areas of topological mismatch comprises identifying at least one of the following: an incision hole and a tissue resection comprised by the anatomical structure of interest. (All mismatches show differences between the reference and the current image. An incision hole or tissue resection inherently modifies the current image. Therefore a mismatch would inherently show a difference due to an incision hole or tissue resection)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662